Citation Nr: 0932397	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 60 percent for 
systemic lupus erythematosus with osteopenia and history of 
pericarditis, and fibromyalgia with Raynaud's-like symptoms

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right hip.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, lower thoracic and 
lumbosacral spine.

4.  Entitlement to service connection for scoliosis, thoracic 
spine.   


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2004 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for scoliosis 
of the thoracic spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2009,  the veteran notified the Board of his 
desire to withdraw the appeal of to an evaluation in excess 
of 60 percent for systemic lupus erythematosus with 
osteopenia and history of pericarditis, and fibromyalgia with 
Raynaud's-like symptoms.

2.  The Veteran's degenerative joint disease of the right hip 
is manifested by painful motion and tenderness of the hip.  
There is no evidence of ankylosis, limitation of flexion of 
the right thigh limited to 20 degrees, flail joint, 
impairment of the femur or malunion of the femur with marked 
knee or hip disability. 
3.  Degenerative joint disease of the lower thoracic and 
lumbosacral spine is manifested by forward flexion of the 
thoracolumbar spine of 90 degrees, tenderness,  increased 
fatigability and without incapacitating episodes.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on 
the issue of entitlement to evaluation in excess of 60 
percent for systemic lupus erythematosus with osteopenia and 
history of pericarditis, and fibromyalgia with Raynaud's-like 
symptoms by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial evaluation of 20 percent for 
degenerative joint disease of the right hip have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.
 §§ 4.40, 4.45, 4.59, Diagnostic Codes 5250-5255 (2008).

3.  The criteria for an initial evaluation of 20 percent for 
degenerative joint disease, lower thoracic and lumbosacral 
spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
A.  Duty to Notify

The Veteran has appealed the initial ratings assigned for his 
service-connected back and hip disabilities.  The RO 
initially provided the Veteran with VCAA notice on his claims 
for service connection for his hip and back disability in a 
July 2004 letter.  The July 2004 letter informed the Veteran 
of the evidence required to substantiate his service 
connection claims and stated what evidence VA was responsible 
for obtaining and what evidence VA would assist the Veteran 
in obtaining.  The Veteran's claims for higher initial 
ratings stem from an August 2005 Notice of Disagreement with 
the ratings assigned.  The RO did not provide the Veteran 
with additional notice of the evidence required to 
substantiate his claims for higher initial ratings.  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id.  The RO issued an SOC in July 2006  that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.  

A March 2006 letter provided the Veteran with notice of how 
disability ratings and effective dates are determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).




B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
treatment records and relevant post-service medical records 
identified by the Veteran have been obtained and associated 
with the claims file.  The Veteran has also been afforded VA 
examinations for his service-connected right hip and back 
disabilities.

The Board finds the requirements of the duty to assist have 
been satisfied, and no further development is required to 
comply with the duty to assist the Veteran with respect to 
the claims being decided.  



II.  Analysis of Claims

A. Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2008).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  At his June 2009 hearing, the Veteran 
withdrew the issue of entitlement to a compensable rating for 
lupus; hence, there are no allegations of errors of fact or 
law for appellate consideration for these issues.  
Accordingly, the Board does not have jurisdiction to review 
this issue. The issue of entitlement to an increased rating 
for lupus is, therefore, dismissed.

A.  Right hip

At the hearing, the Veteran testified that he has stiffness 
in his right hip after sitting for long periods of time at 
work and has pain with walking or standing for long periods 
of time.  

The rating criteria for hip and thigh disabilities are set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 
(2008).  

Diagnostic Code 5250 pertains to ankylosis of the hip.  A 
maximum evaluation of 90 percent is assignable for 
unfavorable ankylosis of the hip.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2008).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2008).  

Limitation of flexion of the thigh is rated according to 
Diagnostic Code 5252.  A 10 percent rating is assignable for 
limitation of flexion of the thigh to 45 degrees.  A 20 
percent rating where flexion is limited to 30 degrees.  A 30 
percent rating where flexion is limited to 20 degrees, and a 
40 percent rating where flexion is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2008).  

Diagnostic Code 5253 is used to evaluate impairment of the 
thigh and provides that a 10 percent evaluation is assignable 
when there is limitation of abduction of the thigh such that 
the legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2008).
Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).

In a December 2004 rating decision, the RO granted service 
connection for degenerative arthritis of the right hip and 
assigned a 10 percent rating.  The RO has assigned a 10 
percent evaluation for degenerative joint disease of the 
right hip, pursuant to Diagnostic Code 5252.  

At a July 2004 VA examination, the examination of the 
bilateral hips showed no clinical evidence of any subluxation 
or dislocation.  The Veteran had flexion to 125 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 45 degrees, external rotation to 60 degrees and internal 
rotation bilaterally to 40 degrees.  The examiner diagnosed 
right hips early degenerative joint disease episodic pains.

At a July 2008 VA examination, the Veteran had flexion of the 
hips to 120 degrees bilaterally.  Extension was to 30 degrees 
bilaterally.  The Veteran had abduction from 40 degrees 
bilaterally and adduction from 20 degrees bilaterally.  He 
had internal rotation to 40 degrees bilaterally and external 
rotation to 50 degrees bilaterally.  

Upon VA examination in August 2008, the Veteran reported 
soreness in the right hip.  The Veteran reported that the 
severity of his right hip pain ranged from a severity of 1 to 
4/10.  There was some stiffness, no swelling and no 
instability.  The Veteran reported that the pain was 
constant.  The Veteran reported that he could dress, undress, 
eat, write and drive, though he had increased pain when 
driving long distances.  His standing was limited to 90 
minutes, walking to 180 minutes and sitting to 90 minutes.  
It was noted that the Veteran avoided stair climbing, did not 
run and did not lift involving the right hip.  The examiner 
noted that the Veteran was able to carry out his usual 
occupation and missed no days of work in the past year.  The 
Veteran reported no flare-ups, stating that his discomfort 
was constant.

Physical examination of the right hip revealed tenderness 
over the acetabulum which went down the right leg.  This was 
not accompanied by redness or an increase in local heat or 
any degree of drainage.  The Veteran had abduction of 
45 degrees, adduction of 25 degrees, flexion of 125 degrees 
and extension of 25 degrees.  The examiner indicated that all 
motions active and passive were unreduced by resistance or 
with repetition or shortening or duration.  The Veteran's 
gait was normal.  It was noted no assistive devices were in 
use, though the Veteran reported that he occasionally uses a 
cane.  The examiner noted residual tenderness   about the 
acetabulum, post range of motion testing, unaccompanied by 
redness, increase in local heat, swelling, stiffness or 
drainage.  With regard to the DeLuca factors, the examiner 
stated that there was no change in active or passive range of 
motion during repeat testing times three and no additional 
loss or range of motion of the right hip due to painful 
motion, weakness, impaired endurance, incoordination, 
instability or during flares.

An April 2006 statement from Dr. L.C., D.C., noted that she 
has treated the Veteran since 2002.  She indicated that he 
had ongoing complaints of mid back pain and occasional right 
hip pain.  She stated that his symptoms were made worse with 
lupus exacerbations about 4 to 6 times a year.  

In review of the above evidence, the Board finds that the 
evidence in this case most nearly approximates the criteria 
for a 20 percent rating under Diagnostic Code 5252.  In this 
regard, the Board notes that, although the Veteran's flexion 
of the right hip exceeds 30 degrees, which is the requirement 
for a 20 percent rating, the record has shown that the 
Veteran experiences pain with walking and sitting related to 
his hip disability.  The examination report noted tenderness 
of the right hip with repetitive motion.  Therefore, 
considering the DeLuca factors, the Board finds that a 20 
percent rating is warranted for the Veteran's right hip 
disability, pursuant to  Diagnostic Code 5252.

The Board has considered the other applicable diagnostic 
codes pertaining to hip disabilities in order to determine 
whether a rating in excess of 20 percent could be awarded 
under those codes.  The record does not contain findings that 
warrant a rating higher than 20 percent under any of the 
applicable diagnostic criteria.  There is no evidence of 
ankylosis, limitation of flexion of the right thigh limited 
to 20 degrees, flail joint, impairment of the femur or 
malunion of the femur with marked knee or hip disability.  
Accordingly, the Board concludes that a 20 percent rating, 
but no higher, is warranted for degenerative joint disease of 
the right hip.   

B.  Degenerative joint disease, lower thoracic and 
lumbosacral spine.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The rating criteria provide that disabilities of the spine 
may be rated according to the Formula for Rating 
Intervertebral Disc Syndrome based upon incapacitating 
episodes.  A 10 percent evaluation is assignable for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks in the past 12 months.  A 20 
percent evaluation is assignable for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation is 
assignable for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, and a maximum evaluation of 60 percent is 
assignable for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. 4.71a, Diagnostic Code 5243 (2008).

A November 2004 rating decision granted service connection 
for degenerative joint disease, lower thoracic and 
lumbosacral spine and assigned a 10 percent evaluation 
pursuant to Diagnostic Code 5242.  

At a July 2004 VA examination, the Veteran reported low back 
pain.  He reported that bending forward, backward, sideways 
or sitting in one place for 30 minutes could cause back pain.  
Physical examination revealed lumbar flexion to 80 degrees 
and extension to 30 degrees.  The Veteran had lateral bending 
to 30 degrees bilaterally and rotation to 45 degrees 
bilaterally. 

Upon VA examination in August 2008, the Veteran reported pain 
in the thoracic and lumbosacral area.  He reported stiffness, 
fatigability and poor endurance.  The severity level was mild 
to moderate.  The pain radiated down both legs to the knees.  
It was noted that the Veteran was able to carry out his usual 
occupation and missed no days of work due to his back 
condition.  Walking was limited to 180 minutes, and sitting 
and standing were both limited to 90 minutes.  The Veteran 
reported that he occasionally used a cane.  Flare-ups were 
described as non-existent inasmuch as the pain was constant.  
It was noted that the Veteran used ice packs and hot tubs and 
occasionally was treated by a chiropractor.  The Veteran 
reported that he did not have any incapacitating episodes 
requiring physician-ordered bedrest in the past year.  

On physical examination, the examiner noted slight tenderness 
and minimal muscle spasm of the thoracolumbar area.  The 
Veteran had forward flexion to 90 degrees and extension to 30 
degrees with minimal discomfort.  The Veteran had left and 
right lateral flexion to 30 degrees and left and right 
rotation to 30 degrees.  There was no reported accentuation 
of radicular pain.  The examiner noted excellent muscle mass 
and strength of the lower extremities.  Post range of motion 
testing, there was minimal augmented tenderness and minimal 
muscle spasm over the thoracolumbar area.  The examiner 
indicated that there was no change in active or passive range 
of motion with repeat testing and no additional loss of range 
of motion of the lumbosacral spine due to painful motion, 
weakness, impaired endurance, incoordination, instability or 
during flares.  

The above evidence establishes that the Veteran's lumbar 
spine disability is manifested by forward flexion of 90 
degrees, increased tenderness with repetitive motion, 
increased fatigability and poor endurance.  In light of the 
examination findings and the functional impairment associated 
with the Veteran's disability, the Board finds that a 20 
percent rating is warranted under the General Rating Formula.

A rating in excess of 20 percent is not warranted, as the 
evidence does not show unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  The record does not contain any 
findings incapacitating episodes requiring doctor prescribed 
bedrest, which would warrant an evaluation in excess of 20 
percent.  Therefore,  the Board concludes that a 20 percent 
evaluation, and no higher, is warranted for degenerative 
joint disease, lower thoracic and lumbosacral spine.

C.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disabilities, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitate frequent periods 
of hospitalization.  Accordingly, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating is granted for degenerative joint disease 
of the right hip, subject to regulations governing the 
payment of monetary benefits.  

A 20 percent rating is granted for degenerative joint disease 
of the thoracic and lumbar spine, subject to regulations 
governing the payment of monetary benefits.  

The claim of entitlement to evaluation in excess of 60 
percent for systemic lupus erythematosus with osteopenia and 
history of pericarditis, and fibromyalgia with Raynaud's-like 
symptoms is dismissed.  

REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim for service connection for 
scoliosis, thoracic spine.

The Veteran also asserts that scoliosis of the cervical spine 
is caused by prednisone that he takes for his service-
connected lupus or by service-connected osteopenia.  

The Veteran's enlistment examination did not include any 
findings of scoliosis.  
During service, complaints of upper back pain and stiffness 
were noted in January 1998.  Service treatment records dated 
in December 2003 noted "mild s-shaped scoliosis."  Post-
service VA treatment records dated in 2004 noted "very mild 
less than 6 degrees of dextroscoliosis."  

In the November 2004 rating decision, the RO denied the 
Veteran's claim based on a finding that the Veteran's 
scoliosis is a congenital condition.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  VA's General Counsel has held that 
service connection may be granted for disease, but not 
defects, which are congenital, developmental, or familial in 
origin when the evidence establishes the disorder was 
incurred in or aggravated by active service.  VAOGCPREC 82-90 
(Jul. 18, 1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A.
§§ 1111, 1132.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness. VAOPGCPREC 
3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  The Veteran has not 
been provided with a VA examination for scoliosis; however 
such an examination is necessary to decide the claim.  On 
remand, the veteran should be scheduled for a VA examination 
to determine whether scoliosis was incurred in or aggravated 
by service.  

The Board notes that the Veteran has not been provided with 
notice of the information and evidence necessary to 
substantiate a claim for secondary service connection.  On 
remand, the veteran should be provided with notice of the 
information and evidence necessary to establish entitlement 
to service connection for scoliosis on a secondary basis. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
advising him of the evidence necessary to 
substantiate a claim for service 
connection for scoliosis on a secondary 
basis.   

2.  Schedule the Veteran for an 
appropriate VA examination for the 
evaluation of scoliosis.  The claims file 
should be provided to the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.

3.  The VA examiner should determine 
whether the Veteran has scoliosis.  The 
examiner should answer the following 
questions:  

a. did scoliosis clearly and 
unmistakably exists prior to service?  
Please provide a rationale for the 
opinion.

b.  if the veteran entered service with 
pre-existing scoliosis, did scoliosis 
increase in severity during service?  
If so, did that increase represent a 
worsening of the underlying condition 
or clearly and unmistakably represent a 
natural progression of the disorder.  
Please provide a rationale for the 
opinion.

    c.  if the veteran did not enter 
service with a 
pre-existing lumbar spine disability, 
is the current scoliosis at least as 
likely as not (50 percent or greater 
likelihood) related to service?  Please 
provide a rationale for the opinion.

d.  if the Veteran did not enter service 
with pre-existing scoliosis, is 
scoliosis at least as likely as not 
proximately caused by, or due to, 
service-connected osteopenia?   Please 
provide a rationale for the opinion.

e.  if the Veteran did not enter service 
with pre-existing scoliosis, is 
scoliosis at least as likely as not 
proximately caused by or due to the use 
of prednisone?  Please provide a 
rationale for the opinion.  

f.  if the examiner determines that 
scoliosis is not related to service, the 
examiner should state whether scoliosis 
is aggravated by the Veteran's 
service-connected osteopenia or by the 
use of prednisone.  Please provide a 
rationale for the opinion.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based upon all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


